NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
PHILIP G. LISAGOR,
Petiti0n,er,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0ndent.
2011-3116 _
Petition for review of the Merit Syste1ns Protection
B0ard in case no. SF4324100886-I-1.
ON MOTION
ORDER _
The Departrnent of Veterans Affairs moves without
opposition for leave to file a separate confidential appen-
dix to respondents brief, which would include documents
marked by the Department of the A1'my as “Quality
Assurance Documents Under 10 U.S.C. 1102,” for the
C0u1‘t’S in camera review.
Upon consideration thereof
IT ls ORDERED THAT:

LISAGOR V. VA 2
The motion is granted The in camera documents will
be transmitted to the merits pane1.
FOR THE C0URT
 0 6  /s/ Jan H0rbal__\;
Date J an Horba1y
Clerk
cci Thomas G. Jarrard, Esq. l
Jane W. Vanneman, Esq. F"_ED
u.s. count or means ron
32 1 mr Fr5oEmL cmcurr
DEC 06 2011
.IAN _H9R_BALY
CLERK